DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-5 and 56  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Woodgate et al (2018/0284341).
Regarding  claim 1, Woodgate et al discloses A directional illumination device for a vehicle external light (Para. 0004,01081), comprising: an array of light sources(para. 0008); and a waveguide(1, Fig. 13, Para 0235) comprising: an input surface(2); a reflective end (4); and first and second guide surfaces extending between the input surface and the reflective end(6,8), wherein the light sources of the array are arranged to input light into the waveguide through the input surface and are disposed at different input positions in a direction laterally across the waveguide(2015a-c); and the first and second, opposed guide surfaces are arranged to guide input light from the input surface to the reflective end and back along the waveguide after reflection at the reflective end(Fig. 13, Para. 0235), the waveguide being arranged to extract input light as it is guided back along the waveguide after reflection at the reflective end and to cause the extracted light to exit through the first guide surface(8,12, 17); and the reflective end has positive optical power in the direction laterally across the waveguide(Fig. 29, Para. 0251) and the waveguide is arranged to direct the extracted light in respective output illumination directions distributed in a lateral direction in dependence on the input positions of the light sources in the direction laterally across the waveguide(Fig.29, Para.0251,0254,0256) 

Regarding claim 2, the first guide surface is arranged to guide light by total internal reflection, and across a region of the waveguide(10,Figs. 13-14, Para 0235), the second guide surface comprises: at least one light extraction feature, arranged to extract input light by deflecting the input light as it is guided back along the waveguide after reflection at the reflective end in directions causing the deflected light to exit through the first guide surface(8,12,17, Fig. 13, Para. 0235); and at least one guiding region to guide light along the waveguide without extraction(10, Para. 0235).

Regarding claim 3, the at least one light extraction feature comprises plural light extraction features(12, Fig. 13 para 0235), and the at least one guiding region includes one or more intermediate regions between the light extraction features(10, 12, ).

Regarding claim 4, wherein the number of light extraction features is 10 or less, or preferably 5 or less((Fig. 2A shows 9 light extraction features 12).

Regarding claim 5, wherein the second guide surface is shaped as a series of steps(Para, 0173, second light guide), the light extraction features and the intermediate regions being surfaces of successive steps(12 and 4 Para. 0141).

Regarding claim 56, An illumination device for a vehicle, comprising: an array of light sources(15); and a waveguide(1) comprising: an input surface(2); a reflective end(4); and first and second guide surfaces extending between the input surface and the reflective end(fig. 1, 1b, Fig, 13), wherein the light sources of the array are arranged to input light into the waveguide through the input surface and are disposed at different input positions in a direction laterally across the waveguide(figs. 1, 1a, 13); and the first and second, opposed guide surfaces are arranged to guide input light from the input surface to the reflective end and back along the waveguide after reflection at the reflective end, the waveguide being arranged to extract input light as it is guided back along the waveguide after reflection at the reflective end and to cause the extracted light to exit through the first guide surface(8,12,17, Fig. 13 para. 0235); and the reflective end has positive optical power in the direction laterally across the waveguide and the waveguide is arranged to direct the extracted light in respective output illumination directions distributed in a lateral direction in dependence on the input positions of the light sources in the direction laterally across the waveguide(4a,1a, fig. 29C, Para. 0251).
Allowable Subject Matter
Claims 6-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/            Primary Examiner, Art Unit 2875